Title: From George Washington to Benjamin Lincoln, 24 June 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir
                     Head Quarters June 24th
                     1782
                  
                  You will observe by the inclosed Papers that Lt Colo. Smith and
                     Major Clarkson have applied for leave to Join the Combined Armies in the West
                     Indies—As it is not with me to grant the permission I have refer’d it to you
                     that you may grant their request or, if that is not in your power, may make the
                     necessary application to Congress in their behalf. I am Sir Your very hum.
                     & Obed. Servant
                  
                     Go: Washington
                     
                  
               